                        1   JAMES P.C. SILVESTRI, ESQ.
                            Nevada Bar No. 3603
                        2   PYATT SILVESTRI
                            701 Bridger Avenue, Suite 600
                        3   Las Vegas, Nevada 89101
                            (702) 383-6000
                        4   (702) 477-0088 (fax)
                            jsilvestri@pyattsilvestri.com
                        5
                            Attorney for Defendant,
                        6   ALLSTATE FIRE AND
                            CASUALTY INSURANCE COMPANY
                        7
                                                        UNITED STATES DISTRICT COURT
                        8
                                                                DISTRICT OF NEVADA
                        9
                            BRENDA THOMPSON,
                       10                                                         CASE NO.: 2:17-cv-00181-JCM-VCF
                                           Plaintiff,
                       11                                                         STIPULATION TO CONTINUE
                            vs.                                                   DISCOVERY DEADLINES AND/OR TO
                       12                                                         STAY LITIGATION PENDING
                            ALLSTATE INSURANCE COMPANY,                           MEDIATION BY THE PARTIES
                       13                                                         (FIFTH REQUEST TO EXTEND
                                           Defendant.                             DISCOVERY)
                       14

                       15
                                    Pursuant to L.R. II 6-1 and 7.2, the parties, through their respective undersigned counsel,
                       16
                            jointly submit this Stipulation to Extend Time to Complete Discovery. This is the second request
                       17
                            made by the parties.
                       18
                                                                             I.
                       19
                                                        DISCOVERY COMPLETED TO DATE:
                       20
                                    Plaintiff Brenda Thompson served Defendant Allstate Insurance Company with the
                       21
                            following discovery to date:
                       22
                                    1.     Plaintiff’s Initial Disclosures Pursuant to FRCP 26(a)(1) served on March 14,
                       23
                            2017;
                       24
                                    2.     Plaintiff’s First Set of Requests for Production of Documents served on April 20,
                       25
                            2017;
                       26
                                    3.     Plaintiff’s Supplemental Disclosure Pursuant to FRCP 26(a)(1) served on May 16,
                       27
                            2017;
                       28
     Pyatt Silvestri
  701 E. Bridger Avenue
        Suite 600
Las Vegas, Nevada 89101                                                      1
     (702) 383-6000
                        1          4.      Plaintiff’s Responses to Defendant Allstate Fire and Casualty Insurance

                        2   Company’s First Set of Requests for Admission served on July 5, 2017;

                        3          5.      Plaintiff’s Responses to Defendant Allstate Fire and Casualty Insurance

                        4   Company’s First Request for Production of Documents served on July 5, 2017;

                        5          6.      Plaintiff’s Answers to Defendant Allstate Fire and Casualty Insurance Company’s

                        6   First Set of Interrogatories served on July 12, 2017;

                        7          7.      Plaintiff’s First Set of Requests for Production of Documents to Allstate

                        8   Insurance Company served on August 10, 2017;

                        9          8.      Plaintiff’s Second Supplement to the Early Case Conference Disclosure of

                       10   Documents and Witnesses Pursuant to FRCP 26(a)(1) served on September 11, 2017;

                       11          9.      Plaintiff’s Responses to Defendant Allstate Fire and Casualty Insurance

                       12   Company’s Second Set of Request for Production of Documents served on September 13, 2017;

                       13          10.     Plaintiff’s Expert Disclosure FRCP 26(a)(2) served on October 20, 2017;

                       14          11.     Plaintiff’s Third Supplement to the Early Case Conference Disclosure of

                       15   Documents and Witnesses Pursuant to FRCP 26(a)(1) served on December 14, 2017;

                       16          12.     Plaintiff’s Fourth Supplement to the Early Case Conference Disclosure of

                       17   Documents and Witnesses Pursuant to FRCP 26(a)(1) served on June 18, 2018;

                       18          13.     Plaintiff’s First set of Interrogatories to Defendant Allstate Insurance Company

                       19   served on June 21, 2018;

                       20          14.     Plaintiff’s Third Set of Requests for Production of Documents to Defendant

                       21   Allstate Insurance Company served on June 21, 2018. To date, no response;

                       22          15.     Plaintiff’s Fourth Set of Requests for Production of Documents to Defendant

                       23   Allstate Insurance Company served on June 22, 2018. To date, no response.; and

                       24          16.     Plaintiff’s Fifth Supplement to the Early Case Conference Disclosure of

                       25   Documents and Witnesses Pursuant to FRCP 26(a)(1) served on June 28, 2018.

                       26   ///

                       27   ///

                       28   ///
     Pyatt Silvestri
  701 E. Bridger Avenue
        Suite 600
Las Vegas, Nevada 89101                                                      2
     (702) 383-6000
                        1          Defendant Allstate Insurance Company served Plaintiff Brenda Thompson with the

                        2   following discovery to date:

                        3          1.      Defendant’s Initial List of Witnesses and Disclosure of Documents Pursuant to

                        4   FRCP 26(F) served on March 16, 2017;

                        5          2.      Defendant’s First Supplemental to its Initial List of Witnesses and Disclosure of

                        6   Documents Pursuant to FRCP 26(F) served on March 27, 2017;

                        7          3.      Defendant Allstate Fire and Casualty Insurance Company’s First set of Request

                        8   for Admissions to Plaintiff served on March 29, 2017;

                        9          4.      Defendant Allstate Fire and Casualty Insurance Company’s First Set of

                       10   Interrogatories to Plaintiff served on March 29, 2017;

                       11          5.      Defendant Allstate Fire and Casualty Insurance Company’s First Set of Request

                       12   for Production of Documents to Plaintiff served on March 29, 2017;

                       13          6.      Defendant’s Responses to Plaintiff’s First Set of Requests for Production of

                       14   Documents served on May 23, 2017;

                       15          7.      Defendant Allstate Fire and Casualty Insurance Company’s Second Set of

                       16   Request for Production of Documents to Plaintiff served on July 10, 2017;

                       17          8.      Defendant’s Second Supplemental to its Initial List of Witnesses and Disclosure

                       18   of Documents Pursuant to FRCP 26(F) served on August 1, 2017;

                       19          9.      Defendant’s Responses to Plaintiff’s Second Set of Requests for Production of

                       20   Documents served on October 2, 2017;

                       21          10.     Defendant’s Third Supplemental to its Initial List of Witnesses and Disclosure of

                       22   Documents Pursuant to FRCP 26(F) served on November 30, 2017;

                       23          11.     Defendant’s Fourth Supplemental to its Initial List of Witnesses and Disclosure of

                       24   Documents Pursuant to FRCP 26(F) served on March 5, 2018;

                       25          12.     Defendant Allstate Fire and Casualty Insurance Company’s Privilege Log served

                       26   on March 5, 2018;

                       27          13.     Defendant’s Second Supplemental Responses to Plaintiff’s Second Set of

                       28   Requests for Production of Documents served on March 5, 2018;
     Pyatt Silvestri
  701 E. Bridger Avenue
        Suite 600
Las Vegas, Nevada 89101                                                     3
     (702) 383-6000
                        1          14.      Defendant Allstate Fire and Casualty Insurance Company’s Privilege Log served

                        2   on April 18, 2018;

                        3          15.      Defendant’s Errata to its Second (SIC) Supplemental Responses to Plaintiff’s

                        4   Second Set of Requests for Production of Documents served on June 20, 2018; and

                        5          16.      Defendant’s Errata to its Third Supplemental to its Initial List of Witnesses and

                        6   Disclosure of Documents Pursuant to FRCP 26(F) served on June 20, 2018.

                        7          17.      Defendant’s Responses to Plaintiff’s Fourth Set of Requests for Production of

                        8   Documents, served on August 10, 2018

                        9          18.      Defendant’s Updated Supplemental Privilege Log, served on August 28, 2018;

                       10          19.      Defendant’s Answers to Plaintiff’s First Set of Interrogatories, served on

                       11   September 24, 2018;

                       12          20.      Defendant’s Fifth Supplemental Responses (Previously Referred to as

                       13   “Defendant’s Second [sic] Supplemental Responses”) to Plaintiff’s First Set of Requests for

                       14   Production of Documents dated August 10, 2017, served on August 28, 2018

                       15          21.      Defendant’s Responses to Plaintiff’s Third Set of Requests for Production of

                       16   Documents, served on September 24, 2018;

                       17          22.      Defendant’s Responses to Plaintiff’s Fifth Set of Requests for Production of

                       18   Documents, served on October 1, 2018;

                       19          23.      Defendant’s Errata to its Responses to Plaintiff’s First Set of Requests for

                       20   Production of Documents, dated May 23, 2017, served on October 30, 2018

                       21                                                         II.

                       22                                     DEPOSITIONS TAKEN TO DATE

                       23          1. Deposition of Plaintiff Brenda Thompson, November 29, 2017;

                       24          2. Deposition of Kristen Guzman, August 7, 2018, Phoenix, Arizona;

                       25          3. Deposition of Tammy Correa, August 16, 2018;

                       26          4. Deposition of M’Kaylah Fulton, September 18, 2018, Dallas, Texas;

                       27          5. Deposition of FRCP Rule 30(b)(6) witness for Marjorie Belsky, M.D. Inc., d/b/a

                       28                Integrated Pain Specialists, September 20, 2018, Park City, Utah; INCOMPLETE
     Pyatt Silvestri
  701 E. Bridger Avenue
        Suite 600
Las Vegas, Nevada 89101                                                       4
     (702) 383-6000
                        1   6. Deposition of Tara Edmonds, October 18, 2018, Northbrook, Illinois;

                        2   7. Deposition of Custodian of Records, Dr. Yvonne Barry, September 13, 2018

                        3                                                III.

                        4          PROPOSED DISCOVERY THAT REMAINS TO BE COMPLETED

                        5   BY PLAINTIFF

                        6   1. Satura Brown, previously set November 5, 2018, Birmingham, Alabama—Cancelled

                        7      due to medical treatment for Defense counsel.

                        8   2. Brenda Michelle Collier, previously set November 6, 2018, Birmingham, Alabama--

                        9      Cancelled due to medical treatment for Defense counsel.

                       10   3. Steve Plitt, Defendant’s insurance expert, not set, tentative deposition date discussed

                       11      for December 5, 2018, Phoenix, Arizona

                       12   4. Rule 30(b)(6) Witness-Allstate, not set, Las Vegas

                       13   BY DEFENDANT

                       14   1. Terrence M. Clauretie, Plaintiff’s household services expert, deposition noticed by

                       15      Defendant for November 14, 2018, Las Vegas—Cancelled due to agreement to

                       16      mediate case.

                       17   2. Dr. David Oliveri, Plaintiff’s medical expert, deposition noticed by Defendant for

                       18      November 26, 2018, Las Vegas—Cancelled due to agreement to mediate case.

                       19   3. Joanna Moore, Plaintiff’s insurance expert, deposition noticed by Defendant for

                       20      November 8, 2018, California—Cancelled due to agreement to mediate case.

                       21   4. Dr. John Glasgow, Plaintiff’s medical treating expert, deposition noticed by

                       22      Defendant for November 7, 2018, Las Vegas—Cancelled due to agreement to

                       23      mediate case.

                       24   5. Maria Machuca, PRN, Plaintiff’s medical treating expert, date not agreed upon by

                       25      parties, Las Vegas

                       26   6. Dr. Cesar Estela, witness listed by Plaintiff and Defendant, deposition noticed by

                       27      Defendant for November 9, 2018 and re-noticed to November 29, 2018, Elk Grove,

                       28      California—Cancelled due to agreement to mediate case.
     Pyatt Silvestri
  701 E. Bridger Avenue
        Suite 600
Las Vegas, Nevada 89101                                              5
     (702) 383-6000
                        1          7. Dr. Marjorie Belsky, Plaintiff’s medical treating expert, tentatively agreed to by the

                        2              witness for December 13, 2018 in Park City, Utah

                        3          8. Continued deposition of FRCP Rule 30(b)(6) witness for Marjorie Belsky, M.D. Inc.,

                        4              d/b/a Integrated Pain Specialists, tentatively agreed to by the witness for December

                        5              13, 2018 in Park City, Utah

                        6          9. Management Solutions, dates discussed, but not agreed upon by parties, Las Vegas

                        7          10. Branson Medical Group, dates discussed, but not agreed upon by parties, Las Vegas

                        8          11. Medical Practice Management Resources, dates discussed, but not agreed upon by

                        9              parties, Temecula, California

                       10                                                   IV.

                       11   REASONS DISCOVERY WAS NOT COMPLETED WITHIN THE TIME LIMITS AND

                       12                                     NEEDS TO BE EXTENDED

                       13          The parties have been diligently working on completing discovery, which has included, and

                       14   will include, several out of state depositions. Coordinating such between witnesses and counsel

                       15   has been time consuming.

                       16          In addition, counsel for defense learned only on November 2, 2018 that he needed to

                       17   undergo a medical procedure precluding travel. That procedure was completed on Monday,

                       18   November 5, 2018 which precluded him from travelling for a time being.

                       19          In addition, certain discovery was delayed by the trial calendars of respective counsel with

                       20   counsel for defense in trial in State court from October 8 through October 15, 2018 and counsel for

                       21   Plaintiff readying for trial to begin on November 26, 2018.

                       22          Throughout this process, the parties have discussed the prospects of mediation. As of

                       23   November, 13, 2018, the parties have agreed to submit this matter to mediation with Bruce

                       24   Edwards, Esq. of JAMS. The parties are in the process of scheduling the mediations.

                       25          It is anticipated that the discovery to be completed is the sum total of all discovery needed

                       26   to be completed.

                       27                                                     V.

                       28                       CURRENT DISCOVERY DEADLINES AND TRIAL DATE
     Pyatt Silvestri
  701 E. Bridger Avenue
        Suite 600
Las Vegas, Nevada 89101                                                      6
     (702) 383-6000
                        1          Last day to amend pleadings or add parties: August 28, 2018;

                        2          Initial Expert Disclosure:                      August 28, 2018;

                        3          Rebuttal Expert Disclosures:                    September 27, 2018;

                        4          Discovery Cutoff:                               November 26, 2018;

                        5          Dispositive Motions:                            December 26, 2018; and

                        6          Trial:                                          TBD.

                        7          Joint Pretrial Order:                           January 25, 2019

                        8                                                    VI.

                        9                         STAY AND/OR PROPOSED DISCOVERY

                       10                                       DEADLINES AND TRIAL DATE

                       11          The parties have had good faith discussions about attempting to resolve this matter

                       12   without incurring additional court time and litigation expenses. All counsel are seasoned enough

                       13   to know whether mediation is a reasonable method for resolving the case and are not undertaking

                       14   such to be wasteful of time or deleterious. Given the close proximity to holiday times, the

                       15   parties would request reasonable stay of the litigation until January 31, 2019 to allow the

                       16   mediation to be reasonably scheduled.

                       17          In addition, should the mediation not prove successful, the parties would request that

                       18   discovery be continued according to the following dates:

                       19         Last day to amend pleadings or add parties: COMPLETED;

                       20         Initial Expert Disclosure:                       COMPLETED;

                       21         Rebuttal Expert Disclosures:                     COMPLETED;

                       22         Discovery Cutoff:                                March 31, 2019

                       23         Dispositive Motions:                             June 1, 2019; and

                       24         Trial:                                           TBD.

                       25         Joint Pretrial Order:                            July 1, 2019

                       26   ///

                       27   ///

                       28   ///
     Pyatt Silvestri
  701 E. Bridger Avenue
        Suite 600
Las Vegas, Nevada 89101                                                      7
     (702) 383-6000
                        1          If dispositive motions are pending, the deadline will be suspended until 30 days after the

                        2   decision(s) on the dispositive motions or further court order.

                        3   RESPECTFULLY SUBMITTED this 15th day of November, 2018.

                        4   PYATT SILVESTRI                                        MATTHEW L. SHARP, LTD.

                        5
                            /s/ James P.C. Silvestri                               /s/ Matthew L. Sharp
                        6   JAMES P.C. SILVESTRI, ESQ.                             MATTHEW L. SHARP, ESQ.
                        7   701 Bridger Avenue, Suite 600                          Nevada Bar No. 4746
                            Las Vegas, Nevada 89101                                432 Ridge Street
                        8   jsilvestri@pyattsilvestri.com                          Reno, NV 89501
                            Attorney for Defendant,                                matt@mattsharplaw.com
                        9   ALLSTATE FIRE AND                                      Attorney for Plaintiff
                            CASUALTY INSURANCE COMPANY
                       10

                       11   EGLET PRINCE

                       12
                            /s/ Dennis M. Prince
                       13   DENNIS M. PRINCE, ESQ.
                            Nevada Bar No. 5092                                              11-19-2018
                       14   TRACY A. EGLET, ESQ.
                       15   Nevada Bar No. 6419
                            400 South Seventh St., Fourth Floor
                       16   Las Vegas, NV 89101
                            eservice@egletlaw.com
                       17   Attorneys for Plaintiff
                       18
                                                 ATTESTATION OF CONCURRENCE IN FILING
                       19
                                   I hereby attest and certify that on, November 15, 2018, I received concurrence from
                       20
                            Plaintiff’s counsel, Matthew L. Sharp, Esq. and Dennis M. Price, Esq., to file this document with
                       21
                            their respective electronic signatures attached.
                       22
                                   I certify under penalty of perjury under the laws of the United States of America that the
                       23
                            foregoing is true and correct.
                       24
                                           Dated: November 15, 2018.
                       25

                       26                                          /s/ James P.C. Silvestri
                                                                   JAMES P.C. SILVESTRI, ESQ.
                       27                                          Nevada Bar No. 3603
                       28
     Pyatt Silvestri
  701 E. Bridger Avenue
        Suite 600
Las Vegas, Nevada 89101                                                        8
     (702) 383-6000
